Citation Nr: 1625950	
Decision Date: 06/28/16    Archive Date: 07/11/16	

DOCKET NO.  07-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 9, 2007.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for posttraumatic stress disorder (PTSD), and assigned an initial 10 percent disability rating effective from September 15, 2005, the date the Veteran filed his claim for service connection.  The Veteran appealed that decision, and, ultimately, in a July 2012 decision, the Board granted a 50 percent disability rating, but no higher, for PTSD, effective from September 15, 2005.  

In January 2007, the Veteran filed a claim for a TDIU, which was granted in a September 2008 rating decision, effective from January 9, 2007.  In its July 2012 decision, the Board found that, although the Veteran did not appeal the effective date of the grant of the TDIU, he had raised the issue during the course of the PTSD rating appeal, and, thus, it was appropriately considered by the Board as part of the increased rating claim.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  Since the Board granted a higher rating for PTSD, the issue of entitlement to a TDIU prior to January 9, 2007 was remanded for adjudication by the RO.  That having been accomplished, the claim is now appropriate for appellate review.   


FINDINGS OF FACT

The Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities for the period on appeal prior to January 9, 2007; he filed a claim for service connection for PTSD on September 15, 2005.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an earlier effective date of September 15, 2005, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Essentially, the issue on appeal is entitlement to an effective date prior to January 9, 2007, for the award of a TDIU.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, such impairment must be due to service-connected disabilities. 

Additionally, under 38 C.F.R. § 4.16(a), there are threshold percentages that must be met to establish entitlement to TDIU.  Specifically, when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. 

Except as otherwise provided, the effective date of an evaluation and award pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

In this case, because the issue of entitlement to an earlier effective date for a TDIU arose out of an appeal of the initial disability rating assigned following the grant of service connection for PTSD, the effective date for the grant of TDIU can be no earlier than the date of claim for service connection for PTSD, which, in this case, was September 15, 2005.  

Turning to the question of whether the criteria for a TDIU were met prior to January 9, 2007, the Board notes that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration (from September 15, 2005, to January 8, 2007) because the Veteran had one disability rated at 60 percent (hypertension), and a combined rating of 80 percent, effective from September 15, 2005.  

Moreover, after a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities, standing alone.

The evidence demonstrates that the Veteran retired from his job as a machine operator of several decades in June 1998.  Of record is a May 13, 1998 letter from his employer indicating that he elected to retire through the Voluntary Separation or Early Retirement Programs recently offered to employees, and that, based on his seniority and classification, he was eligible to retire effective June 1, 1998. 

The evidence also demonstrates that, just prior to his retirement in June 1998, the Veteran suffered a work-related injury to his left arm on May 6, 1998.  In a June 1998 Patient Work Status Report, his private treating physician indicated that he was disabled from returning to his pre-injury occupation due to the left arm injury, although he would be able to return to work with restrictions.   

The Veteran's voluntary retirement as well as the 1998 work injury have been the primary reason for denial of a TDIU prior to January 9, 2007.  However, there is some significant evidence that his service-connected disabilities rendered him unemployable prior to January 9, 2007.    

The Veteran testified at his August 2009 Board hearing that he had frequently argued with his supervisor when he was employed.  In this regard, the Board acknowledges that while the Veteran retired in 1998, the medical evidence shows that the diagnosis for psychiatric disability did not arise until 2004 and that he was not service-connected for PTSD until 2005.  Whether the Veteran may have had psychiatric symptoms at the time he stopped working is not relevant here, because the question is whether he could maintain substantially gainful employment today due to his service-connected disabilities.    

The Board reiterates that the Veteran has been awarded a 50 percent rating for his service-connected disability since September 15, 2005.  Under the 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders states that a 50 percent rating is assigned for "[o]ccupational and social impairment with reduced reliability and productivity," which encompasses, among other symptoms, " . . . difficulty in establishing and maintaining effective work and social relationships." (Emphasis added).   

The Board also observes that the Veteran also has a 60 percent disability rating for his service-connected hypertension with decreased kidney function, associated with his service-connected diabetes mellitus with retinopathy, erectile dysfunction, and peripheral neuropathy of the hands, which is evaluated as 20 percent disabling.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to secure gainful employment due to his service-connected disabilities prior to January 9, 2007.  It is clear that the Veteran has very significant impairment over the entire appeal period due to the combination of his service-connected mental and physical disabilities; therefore, the Board concludes that the combined effect of these impairments warrant the assignment of TDIU prior to the date assigned by the RO. The proper effective date is September 15, 2005, which is the date of claim, as discussed above.  To the extent that entitlement to a TDIU may have arisen prior to September 15, 2005, the latter of the date of claim and the date entitlement arises controls.  Therefore, September 15, 2005, is the proper effective date for the grant of a TDIU.      

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period on appeal, from September 15, 2005 to January 8, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board acknowledges the decision in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that 38 U.S.C.A. § 1114(s), which provides for the award of special monthly compensation (SMC) in certain cases, does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and that 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  However, in this case, the Veteran's TDIU award, which is his only 100 percent rating, is based on all of his service-connected disabilities combined, as discussed above, not just one.  Therefore, an award of SMC is not appropriate in this case.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

An earlier effective date of September 15, 2005, for the grant of a TDIU is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


